Citation Nr: 1514454	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-00 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for acute myeloid leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to February 1961 and from May 1962 to July 1982.  He died in August 2010.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  The VA Regional Office (RO) in New Orleans, Louisiana has jurisdiction of this matter.

In November 2014, the Appellant testified before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Appellant waived RO consideration of that evidence in July and August 2013.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

At the time of his death, the Veteran's claim of entitlement to service connection for acute myeloid leukemia (AML) was pending before the RO.  See April 2010 Claim; May 2010 Statement of Veteran in Support of Claim (clarifying that claim was for AML, not "ALS" as mistakenly indicated on original claim form).  In August 2010, subsequent to the Veteran's death, the Appellant filed a claim for accrued benefits (VA Form 21-534) which, under governing regulations, constitutes a request for substitution.  See 38 C.F.R. § 3.1010(c)(2) ("a claim for accrued benefits...by an eligible person...is deemed to include a request to substitute if a claim for periodic monetary benefits....was pending before the agency of original jurisdiction...when the claimant died.").  The Appellant also filed a copy of her marriage certificate with the RO.  The Appellant was notified of her right to substitute for the Veteran for purposes of processing his pending claim to completion, including her right to waive substitution.  See November 2010 Notice Letter.  She responded by requesting assistance in obtaining additional evidence and acknowledging the letter notifying her of her right to substitute.  See November 2010 VA Form 21-4138.  The March 2011 rating decision currently on appeal characterized Appellant's claim as a claim for accrued benefits, but noted "165: Substitution of Claimant" effective the date of Appellant's claim for accrued benefits.  See VA Fast Letter 10-30 (as revised April 3, 2013) ("Effective immediately, use EP 165 to record work credit for a request for substitution upon death of claimant when disposing of the accrued benefits claim."); see also VA Fast Letter 10-30, Enclosure 1, Q&A # 11 (directing that the issue should be styled as "entitlement to accrued benefits" and noting:  "A claim for accrued benefits and a request for substitution are considered one and the same.").  Notably, the agency of original jurisdiction (AOJ) has consistently considered evidence that was not of record at the time of the Veteran's death.  See March 2011 Rating Decision (considering private treatment records obtained after the Veteran's death and a December 2010 letter from the Veteran's private physician); December 2011 Statement of the Case (SOC) (same).  These facts indicate that, despite the characterization of the claim, the AOJ determined the Appellant was an eligible substitute and has adjudicated her claim as a substitution claim.  Compare 38 C.F.R. § 3.1000(a) (decision for accrued benefits must be "based on evidence in the file at date of death") with 38 C.F.R. § 3.1010(f)(3) (noting right of substitute claimant to submit additional evidence after the original claimant's death).  In accordance with Board practice and the governing regulations, the Board has recharacterized the "accrued benefits" issue as a claim of entitlement to service connection for AML in recognition of the Appellant's status as a validly substituted claimant.

The Appellant has claimed that the Veteran was diagnosed with Parkinson's disease prior to his death, that the condition was related to his service, and that the condition contributed to his death.  See January 2012 VA Form 9 (alleging that "the veteran was developing signs of Parkinson's (diagnosed) prior to his death"); see also June 2012 VA Form 21-4138 (same); but see November 2014 Board Hearing Transcript (failing to mention Parkinson's disease at all, including as related to Veteran's service or to his death).  The Appellant was not entitled to expand the claim pending at the Veteran's death to include service connection for Parkinson's disease.  See 38 C.F.R. § 3.1010(f)(2).  The AOJ properly declined to expand the issues to include a service connection claim for Parkinson's disease.  However, the Board will consider the allegations with respect to her separate claim for cause of the Veteran's death.


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-connected only for hypertension which was rated as 10 percent disabling.

2.  The immediate cause of the Veteran's death was acute myeloid leukemia (AML) and no condition that was or could have been service-connected, including particularly hypertension, caused or contributed to the Veteran's death.

3.  The Veteran's AML was not manifest in active military service and is not otherwise etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312, 3.318 (2014).

2.  The criteria for service connection for acute myeloid leukemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the claims and asked questions as to documentary evidence or witnesses that could support the Appellant's allegations that the Veteran served in Vietnam or was exposed to herbicides and other toxic substances.  The undersigned VLJ also noted the need for, made inquiries regarding the existence of, and suggested the submission of private medical opinions that would help the Veteran's claim.  Moreover, neither the Appellant, nor her representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from claims for Dependency and Indemnity Compensation (DIC) benefits, including a claim of service connection for the cause of the Veteran's death.  Section 5103(a) notice must be tailored to the claim.  In the context of DIC claims, the notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, notice was provided by letters in May 2010 (to the Veteran during his life), November 2010, December 2010, and May 2013, which informed the appellant of all the required elements for each of the claims on appeal.  The Board notes that one of the two November 2010 notice letters indicated, incorrectly, that the Veteran had not been service-connected for any conditions during his lifetime.  The error was corrected in subsequent communications to the Appellant, including in the AOJ's adjudications of the claims and by the undersigned VLJ during the November 2014 Board Hearing.  The Appellant's submissions establish that she was aware that hypertension was the only condition service-connected during the Veteran's lifetime.  She has not claimed any reliance on or prejudice due to the erroneous statement in the November 2010 letter and she has had a full and fair opportunity to develop the case after the error was corrected.  The error in the initial notice was harmless.  Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009) (applying harmless error analysis).  The duty to notify has been met as to timing and content.  Thus, adjudication of the appellant's claim at this time is warranted.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA satisfied its duty to assist the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Appellant has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the claim.  

VA also satisfied its duty to obtain a medical opinion.  Unfortunately, the Veteran died soon after filing his claim of entitlement to service connection for AML, so no examination was possible.  See 38 C.F.R. § 3.1010(f)(3) (noting rights which cannot practically apply to a substitute, such as the right to a medical examination, are not available to a substitute).  However, VA obtained a medical opinion addressing the Appellant's allegations that require medical evidence to resolve, specifically, the role, if any, of hypertension in the Veteran's death.  The July 2013 opinion is adequate as the VA examiner reviewed the Veteran's pertinent medical history and provided an adequate rationale, relating facts to medical principles, in reaching her conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  VA satisfied its duty to obtain medical evidence with respect to each of the claims decided on the merits in this appeal.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Appellant in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits:  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted in support of a claim are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Merits:  Contentions

The Appellant argues that the Veteran, her deceased spouse, was entitled to service connection for AML during his life, that AML was the cause of his death, and, therefore, that service connection for the Veteran's cause of death is warranted.  See September 2010 Claim; November 2014 Board Hearing Transcript.  She also argues that the Veteran's service-connected hypertension caused or contributed to the Veteran's death, so she is entitled, on that additional or alternative ground, to service connection for the Veteran's cause of death.  See January 2012 VA Form 9 (alleging that "hypertension aggravated his AML and sped up the terminal process"); see also June 2012 VA Form 21-4138 (same); November 2014 Board Hearing Tr. at 3-4 (alleging hypertension contributed to the Veteran's death).  Finally, she has also alleged that the Veteran was diagnosed with Parkinson's disease prior to his death, that the condition was related to his service, and that the condition contributed to his death.  See January 2012 VA Form 9 (alleging that "the veteran was developing signs of Parkinson's (diagnosed) prior to his death").  As noted in the Introduction, the Board will consider the allegations regarding Parkinson's disease only in connection with her claim for cause of the Veteran's death.

Because a determination regarding entitlement to service connection for AML, affects both issues on appeal, the Board will analyze that question first.  Thereafter, the Board will analyze the remaining theories put forward by the Appellant in support of her claim of entitlement to service connection for the Veteran's cause of death.

IV.  Entitlement to Service Connection for AML

As noted in the Introduction, the Veteran's claim of entitlement to service connection for AML was pending at the time of his death.  The Appellant has been substituted as the claimant pursuant to 38 U.S.C.A. § 5121A.  Therefore, the claim on appeal is for entitlement to service connection for AML.  See 38 C.F.R. § 3.1010(a) ("the substitute may continue the claim or appeal on behalf of the deceased claimant for purposes of processing the claim or appeal to completion").

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  Leukemia is listed as a chronic disease under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for a chronic disease do apply in the instant case.  

However, the record establishes, and the Appellant has not argued otherwise, that the Veteran's AML was first diagnosed in 2007, many years after his active service.    For instance, a December 2010 letter from his treating oncologist describes the February 2007 diagnosis and resulting treatment.  See also November 2014 Hearing Tr. at p. 3 (acknowledging diagnosis in 2007, decades after service); see also May 2010 Correspondence from Veteran (stating that alleged exposure to chemicals "could have caused the onset of leukemia in 2007"); May 2009 Private Treatment Note ("diagnosed with AML in March 2007").  The Appellant has not contended, nor did the Veteran contend, that he first experienced symptoms of AML within the presumptive period after his discharge from active service or, in fact, at any time until decades after his active service.  Furthermore, the medical records and other contemporaneous documentary evidence are against finding a diagnosis of AML within one year of his discharge or a continuity of symptomatology from his discharge until his diagnosis.  Therefore, the record is against finding any continuity of symptomatology or any diagnosis during a presumptive period and the criteria for obtaining presumptive service connection for AML as a chronic disease have not been met.

Diseases associated with exposure to certain herbicide agents (e.g. Agent Orange) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  AML is not a "chronic B-cell leukemia", so is not one of the diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (listing "All chronic B-cell leukemias", but not any other type of leukemia that would include AML); Dorland's Illustrated Medical Dictionary 1040 (31st ed. 2007) (noting that leukemia is "classified according to degree of cell differentiation as acute or chronic" (emphasis in original)); see also, generally, Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2012, 563 and 627 (2014) ("Scrutiny of the entire body of epidemiologic results on leukemia for findings on particular types...did not provide support for an association of AML with exposure to the COIs"; "The committee response for Update 2006 considered AML individually but did not find evidence to suggest that its occurrence is associated with exposure to the COIs, and there is still not sufficient evidence to support such an association, so AML has been retained with other non-CLL (Chronic Lymphocytic Leukemia) leukemias in the category of inadequate and insufficient evidence.").  Therefore, entitlement to service connection for AML on a presumptive basis due to alleged exposure to herbicides is not warranted.

Although presumptive service connection (either as a chronic disease or due to exposure to herbicide agents) is not warranted, the Board must still consider direct service connection.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (unavailability of presumptive service connection does not preclude a veteran from establishing service connection with proof of actual causation).

As already noted, the Veteran was diagnosed with AML and died from complications related to that condition.  Appellant has asserted that position and the evidence supporting that finding is beyond dispute.  Therefore, the "current disability" element of a service connection claim is established.  The remaining elements are (1) an in-service event or injury and (2) a causal nexus between the in-service event and injury and the current disability, in this case AML.  Shedden, 381 F.3d at 1167.

With respect to an in-service event or injury, the Appellant contends, based in part on statements made by the Veteran and submitted to the Board, that the Veteran was exposed to herbicide agents, benzene, and other chemicals during his military service.  Her contention is based, in part, on her argument that the Veteran is entitled to a presumption of such exposure because, she alleges, the Veteran served in Vietnam for 49 days from August to October 1964.

Veterans who served in Vietnam will be presumed to have been exposed to one of the relevant herbicide agents (e.g. Agent Orange).  See 38 U.S.C.A. § 1116(f) (there is a rebuttable presumption of herbicide exposure in the case of veterans who served in Vietnam); see also 38 C.F.R. § 3.307(a)(6)(iii) (presumption for Vietnam veterans who have conditions listed in 38 C.F.R. § 3.309(e)).  Therefore, notwithstanding that AML is not on the list of diseases associated with herbicide exposure, the fact of herbicide exposure will still be presumed if Vietnam service is shown.  Unfortunately, the greater weight of the evidence of record is against any such finding.

According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  The Federal Circuit has affirmed VA's interpretation of that regulation as requiring the physical presence of a veteran within the land borders of Vietnam during service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 555 U.S. 1149 (2009).

The Veteran had Foreign Service in Korea from February 1964 to February 1965.  His military personnel records indicate that from June 1964 to March 1965 he was a Law Enforcement Patrolman (344) with the 6314th Air Police Sq., Osan AB, Korea (PACAF).  His military personnel records reflect a 49 "TDY SEA" (temporary duty to Southeast Asia) from August 1964 to October 1964.  The Appellant contends that, during that TDY period, the Veteran went to Da Nang as a supervisory Security Forces member.  See November 2014 Board Hearing Tr. at pp. 5, 9-11; May 2010 Correspondence from Veteran ("I served in Vietnam (Da Nang) for 49 days in 1964 (TDY from South Korea).  As a supervisory Security Forces member, I walked in areas base-wide.").

The Veteran's OMP Form 813 states:  "Award of the Vietnam Service Medal and the Armed Forces Expeditionary Medal."  The Vietnam Service Medal and the Armed Forces Expeditionary Medal were available for service on land in Vietnam, but also for service in other areas of Southeast Asia (e.g. Cambodia, Laos, Thailand) as well as in the air over Vietnam or in the waters offshore of Vietnam.   In short, the award of these medals does not verify service "in the Republic of Vietnam" as that term is used in the relevant regulation.

Due to the lack of records in the file verifying the 2010 statement by the Veteran, the RO attempted to verify the Appellant's claims.  The Defense Personnel Records Information Retrieval System (DPRIS) responded in May 2013 to an inquiry with a statement that, despite "extensive research", they were unable to locate records that could confirm the Veteran's statements regarding service in Vietnam.  The response from DPRIS indicated that unit histories and supporting documents are in the custody of the Air Force Historical Research Agency, so an inquiry should be made to that agency.  

The RO sent a request to that agency for a review the records of the 6314th Air Police Squadron for the year 1964.  In May 2013, the archivist indicated via e-mail that he had conducted a careful review of the records for the Veteran's unit, but found "no mention of that unit sending anyone TDY to anywhere" in 1964 despite detailed records of security problems, manning issues, number of working dogs, statistics regarding policy violations, and even bar girls registered with the unit office during that year.  The Board finds that this provides some evidence against the Appellant's claims.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).

Neither the Veteran's military personnel records nor his service treatment records contain any other indication that he spent time in Vietnam.

On the basis of this evidence, the Board concludes that the Veteran did not serve in the Republic of Vietnam as that term is used in the regulations.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas, supra, 525 F.3d 1168 (discussing requirements to qualify as a veteran who "served in the Republic of Vietnam").  The unit records indicate that the Veteran served in the 6314th Air Police Squadron during the relevant period and do not verify the Veteran's statement that he spent some time on land in Vietnam.  The notation of "TDY SEA" does not contradict his statement, but provides little probative support for the position either.  Southeast Asia covers a vast area, only a small portion of which would qualify as "in the Republic of Vietnam".  While this notation may increase the likelihood of the Appellant's contention, the Board finds it insufficiently probative to place the evidence at or near equipoise on the issue of service in Vietnam.  See Gilbert, 1 Vet.App. at 53-56.  The greater weight of the evidence is against finding that the Veteran served in Vietnam, so the presumption of herbicide exposure is not applicable.

Briefly, the Appellant raised the possibility of service in Thailand with exposure to Agent Orange there, but has not offered any testimony or evidence in support of that claim and appears to have abandoned it.  See December 2010 Statement in Support of Claim (alleging "service in Vietnam and / or Thailand"); but see, generally, November 2014 Board Hearing Transcript (discussing only alleged service in Vietnam); January 2012 VA Form 9 (alleging only Vietnam service).  The record contains no indication that the Veteran served in Thailand at all, much less in areas that would entitle him to a presumption of exposure to herbicides.  See, e.g., May 2010 Correspondence from Veteran (alleging service in Vietnam, but not mentioning Thailand).  The greater weight of the evidence is against finding that the Veteran served in Thailand during any portion of his active service.

The Appellant has also claimed that the Veteran was exposed to herbicides, benzene, and possibly other chemicals during his later service.  See November 2014 Board Hearing Tr. at pp. 6-7 and 11-12 (testifying that, as a procurement quality specialist, the Veteran visited multiple sites where he may have been exposed to chemicals).  The Veteran's DD-214 for his last period of service establishes that he was an "Accounting Contracting/Manufacturing Staff Officer" during his final years in the military.  While consistent with the Appellant's description of his duties as involving presence at unidentified storage sites, this does not factually establish exposure to any harmful substances, much less any particular harmful substances.  His military personnel records and his service treatment records are silent for any incident or documented exposure to harmful chemicals, whether herbicides, benzene, or any other toxic substance, to include the presence at particular facilities where herbicides such as Agent Orange were stored.  Notably, the Veteran did not allege exposure to chemicals during his post-Vietnam-era service.

On the basis of this record, the Board finds that the greater weight of the evidence is against concluding that the Veteran was exposed to herbicides, benzene, or other toxic chemicals during his military service.

The Appellant has not alleged, nor does the record reflect, any other in-service event or injury that might be related to his later-diagnosed AML.  Therefore, the claim for entitlement to service connection for AML necessarily fails.  See Shedden, 381 F.3d at 1167.

The Board's conclusion that there was no in-service event or injury renders unnecessary any discussion of the alleged causal nexus between the Veteran's AML and his alleged in-service exposure to herbicides and/or chemicals.  The Board notes, however, that the competent medical evidence is against finding that the Veteran's AML is linked to exposure to chemicals of any sort, whether during his service or after it.

Because the greater weight of the evidence is against the claim of entitlement to service connection for AML, the claim is denied.  Gilbert, 1 Vet.App. at 53-56.

V.  Entitlement to Service Connection for Veteran's Cause of Death

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

During the decedent's lifetime, service connection was established for hypertension, but not for any other disability.  His death certificate reflects that he died in August 2010 and lists AML as the immediate cause of his death.  Treatment records relating to his final illness establish that he suffered respiratory failure due to AML and the treatment for that condition with complications caused his death.

If AML was incurred in, caused by, or aggravated by his active service, i.e. if he was entitled to service connection for AML, then Appellant would be entitled to service connection for cause of the Veteran's death.  However, as noted above, the Board has determined that the Veteran's AML was not incurred in, caused by, or aggravated by his active service.  Therefore, the claim of entitlement to service connection for cause of death cannot be granted based on AML.

The Appellant has asserted additional grounds, however, including that service-connected hypertension was a contributory cause of death and/or that the Veteran (a) was diagnosed with Parkinson's disease and (b) Parkinson's disease may have caused or contributed to the Veteran's untimely death.

While a lay person is competent to report (1) symptoms observable to a layperson (i.e. pain or tremors); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay witness competent to render opinions regarding the cause of death in a medically complex case nor need the Board give any probative weight to bald assertions by a lay witness, such as Appellant, regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Appellant, who lacks medical training, is not competent to opine on the cause of the Veteran's death including, particularly, the role that hypertension may have played in contributing to death or in combining with AML or medications used to treat that condition to produce death.  See, e.g., Jandreau, 492 F.3d at 1377.  She is also not competent to diagnose a condition, such as Parkinson's disease, based on symptoms observable to a lay person or to opine on whether Parkinson's disease may have contributed to the Veteran's untimely death.  Id.  Because the Appellant is not competent to provide an opinion on the cause of the Veteran's death or regarding the proper diagnosis of his observable symptoms, the Board will turn to the medical evidence of record.

With respect to hypertension, the records of the Veteran's final illness do not include any reference to hypertension as a cause of the Veteran's death, whether primary or contributory.  The only conditions mentioned in the August 2010 private treatment records are:  AML, severe anemia secondary to relapsed AML, and thrombocytopenia secondary to relapsed AML.  See, generally, August 2010 Private Treatment Notes.  Days before his death, his treating physician recorded his blood pressure as 140/68.  Id.  Other conditions noted towards the end of the Veteran's life include:  hepatosplenomegaly, multiple hepatic and bilateral renal cysts, and leukocytosis (suggestive of relapse of AML).  See June and July 2010 Private Treatment Notes.

In July 2013, a VA examiner reviewed the entire claims file, including the Veteran's medical records, and concluded that the Veteran's hypertension had no "aggravating effect" on his various medical conditions at the time of his death.  She explicitly opined that his hypertension did not combine with or contribute to the conditions which caused his death.  Therefore, she concluded, "it is less likely as not that the service-connected hypertension aggravated the AML, substantially or materially contributed, lent aid or assistance to, or combined to cause the veteran's death."  She opined that "AML appears to be solely responsible for his death."

Her opinion is based on a factually accurate recitation of the facts and contains persuasive analysis of the facts and data to arrive at a conclusion.  The Board gives the opinion substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").

As already noted, the Death Certificate lists AML as the only cause of death.  See August 2010 Death Certificate.  The medical conclusion of the physician who completed the death certificate also provides probative support for the conclusion that AML, and complications directly attributable to that condition, caused the Veteran's death.

There is no medical evidence linking the Veteran's service-connected hypertension to his cause of death, either as the primary cause of death or as a contributory cause of death.

Because there is significant, probative medical evidence against the Appellant's allegation that hypertension caused or contributed to the Veteran's death and because there is no competent evidence in support of her allegation, the evidence is not in equipoise but, instead, the greater weight of the evidence is against finding the Veteran's hypertension was the principal cause of his death or a contributory cause of his death.

With respect to the Appellant's allegations that the Veteran was diagnosed with Parkinson's disease, the Appellant has claimed that the Veteran was diagnosed with Parkinson's disease prior to his death and implies that the condition was related to his service and contributed to his death.  See January 2012 VA Form 9 (alleging that "the veteran was developing signs of Parkinson's (diagnosed) prior to his death"); see also June 2012 VA Form 21-4138 (same).  As noted above, the Appellant's assertions alone are insufficient to establish that Parkinson's disease, even if diagnosed, contributed or caused the Veteran's death.

The medical evidence is wholly against the Appellant's claim.  The records of the Veteran's final illness contain no mention of Parkinson's disease, despite listing several conditions in addition to AML.  The Board finds that the Veteran has never been diagnosed with Parkinson's disease.  Additionally, the only competent opinions of record regarding the Veteran's cause of death establish that AML was the sole cause of the Veteran's death.  See July 2013 VA Examiner's Opinion ("AML appears to be solely responsible for his death."); August 2010 Private Treatment Notes (including diagnoses of AML and conditions secondary to AML); August 2010 Death Certificate (identifying AML as the "immediate cause" of death and listing no other contributing or underlying causes).

The greater weight of the evidence establishes that AML, including complications directly related to that condition but not including either hypertension or Parkinson's disease, was the cause of the Veteran's death.  The greater weight of the evidence is against finding that AML was incurred in, caused by, or aggravated by the Veteran's active service.  

The Board finds that no service-connected condition and no condition for which he could have been or should have been service-connected either caused or contributed to his death.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for cause of the Veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for acute myeloid leukemia is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


